EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by examiner to correct the typo error: “wherein a distance between a surface of the nanometer light splitting film facing the first substrate and a surface of the second substrate facing the first substrate is about 50 ~ 500 m” in claim 21 into “wherein a distance between a surface of the nanometer light splitting film facing the first substrate and a surface of the second substrate facing the first substrate is about 50 ~ 500 µm [[m]]” as following:

21. A display panel, comprising: 4a first substrate, a second substrate, a liquid crystal layer disposed between the first substrate and the second substrate, and a light splitting structure disposed on a side of the first substrate facing away from the liquid crystal layer; wherein the light splitting structure is configured to perform spectroscopic processing on light incident on the light splitting structure to obtain light of at least one color, and project the light of the at least one color onto a pixel of a corresponding color in the display panel; wherein the light splitting structure comprises a nanometer light splitting film, the nanometer light splitting film comprises a plurality of light splitting modules arranged in an array, and each of the plurality of light splitting modules comprises a multi-step grating element; and wherein a distance between a surface of the nanometer light splitting film facing the first substrate and a surface of the second substrate facing the first substrate is about 50 ~ 500 µm [[m]].


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended with the allowed subject matters in claims 2, 4 and 9.   
Claims 2-4, 6, 8-9, 13-14, 16-19 are cancelled.  
Claims 1, 5, 7, 10-12, 15 and 20-21 are pending.

Allowable Subject Matter
Claims 1, 5, 7, 10-12, 15 and 20-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed since there is no prior teaches a display panel comprising: a polarization structure disposed on the light splitting structure or on the first substrate; wherein the polarization structure is configured to perform polarization processing on light incident on the polarization structure, wherein the polarization structure comprises a wire grid polarizer, the wire grid polarizer comprises a plurality of wire grids, and the plurality of wire grids are arranged on the light splitting structure or on the first substrate in an array, wherein a width e of the wire grid and a step width c of the multi-step grating element satisfy: e*m=c, m is a positive integer, the width of the wire grid is 10 ~ 200 nm, and a duty ratio of the wire grid is 50%.  
Claims 5, 7, 10, 15 and 20 are allowed since they depend on the allowed claim 1.

Claim 11 is allowed since there is no prior teaches the display, wherein the light splitting structure comprises a nanometer light splitting film, the polarization structure comprises a wire grid polarizer, the nanometer light splitting film comprises a plurality of light splitting modules arranged in an array, and each of the splitting light modules comprises a multi-step grating element; the multi-step grating element comprises a plurality of steps with different heights and a same width; a step surface of the nanometer light splitting film faces the first substrate; wherein the step of forming the polarization structure on the light splitting structure comprises: forming the wire grid polarizer integrally on a side of the nanometer light splitting film facing the first substrate, a refractive index of the nanometer light splitting film being different from a refractive index of the wire grid polarizer, and the refractive index of the nanometer light splitting film being greater than a refractive index of air; alternatively, forming the wire grid polarizer integrally on a side of the nanometer light splitting film facing away from the first substrate, a refractive index of the nanometer light splitting film being greater than a refractive index of air.  
Claim 12 is allowed since it depends on the allowed claim 11.

Claim 21 is allowed since there is no prior teaches the display, wherein the light splitting structure is configured to perform spectroscopic processing on light incident on the light splitting structure to obtain light of at least one color, and project the light of the at least one color onto a pixel of a corresponding color in the display panel; wherein the light splitting structure comprises a nanometer light splitting film, the nanometer light splitting film comprises a plurality of light splitting modules arranged in an array, and each of the plurality of light splitting modules comprises a multi-step grating element; and wherein a distance between a surface of the nanometer light splitting film facing the first substrate and a surface of the second substrate facing the first substrate is about 50 ~ 500 µm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871